                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   DANA B. SALMONSON
                                                                                               dana.salmonson@ogletreedeakins.com
                                                                                           4   Nevada Bar No. 11180
                                                                                               AMY L. HOWARD
                                                                                           5   Nevada Bar No. 13946
                                                                                               amy.howard@ogletreedeakins.com
                                                                                           6   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           7   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           8   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           9   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Attorneys for Defendant Blazin Wings, Inc. dba
                                                                                               Buffalo Wild Wings
                                                                                          11
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                 FOR THE DISTRICT OF NEVADA
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   KRISTIN SICKLER, an individual,                     Case No.: 2:19-cv-01595-GMN-BNW

                                                                                          15                         Plaintiff,

                                                                                          16   vs.                                                STIPULATION AND ORDER TO STAY
                                                                                                                                                   MATTER PENDING ARBITRATION
                                                                                          17   BLAZIN WINGS, INC., dba BUFFALO
                                                                                               WILD WINGS, a Minnesota Corporation;                              (First Request)
                                                                                          18   DOES I-V, inclusive; ROE CORPORATIONS
                                                                                               I-V, inclusive,
                                                                                          19
                                                                                                                     Defendants.
                                                                                          20

                                                                                          21

                                                                                          22          Defendant Blazin Wings, Inc. dba Buffalo Wild Wings (“Defendant”) and Plaintiff Kristin

                                                                                          23   Sickler (“Plaintiff”) (collectively, the “Parties”), by and through their respective counsel, have

                                                                                          24   agreed to arbitrate this matter, and hereby request a stay of all proceedings in this matter pending

                                                                                          25   the outcome of arbitration in accordance with the terms set forth in the Defendant’s Arbitration

                                                                                          26   Agreement and as otherwise required by our law or rules. Nothing in this Stipulation and Order to

                                                                                          27   Stay Matter Pending Arbitration shall be deemed a waiver and/or release for the Parties to present

                                                                                          28   such claims and/or defenses in Arbitration.
                                                                                           1          Accordingly, the Parties hereby stipulate that this matter be stayed pursuant to 9 U.S.C. § 3
                                                                                           2   and that this matter be compelled to arbitration.
                                                                                           3   DATED this 18th day of October, 2019.               DATED this 18th day of October, 2019.
                                                                                           4   REMPFER MOTT LUNDY, PLLC                            OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           5                                                       P.C.

                                                                                           6   /s/ Scott E. Lundy                                   /s/ Amy L. Howard
                                                                                               Joseph N. Mott                                      Anthony L. Martin
                                                                                           7   Nevada Bar No. 12455                                Nevada Bar No. 8177
                                                                                               Scott E. Lundy                                      Dana B. Salmonson
                                                                                           8
                                                                                               Nevada Bar No. 14235                                Nevada Bar No. 11180
                                                                                           9   10091 Park Run Drive, Ste. 200                      Amy L. Howard
                                                                                               Las Vegas, NV 89145-8868                            Nevada Bar No. 13946
                                                                                          10   Attorneys for Plaintiff Kristin Sickler             Wells Fargo Tower, Suite 1500
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                                   3800 Howard Hughes Parkway
                                                                                          11                                                       Las Vegas, NV 89169
                                                                                          12                                                       Attorneys for Defendant Blazin Wings, Inc. dba
                                                                                                                                                   Buffalo Wild Wings
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14                                                 ORDER
                                                            Wells Fargo Tower




                                                                                          15       IT IS SO ORDERED.
                                                                                          16
                                                                                                   Dated this18
                                                                                                             ___ day of October, 2019.
                                                                                          17                                                 Gloria M. Navarro, District Judge
                                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                          18

                                                                                          19
                                                                                          20
                                                                                                                                                                                            40352619.1
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                    2
